Case 2:20-cv-00078-JRG Document 40-2 Filed 09/24/20 Page 1 of 2 PageID #: 687




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                        §
EQUIPMENT LLC                                  §
                                               §
V                                              §   NO. 2:20-CV-00078-JRG
                                               §
HMD GLOBAL OY                                  §

                  CERTIFICATE OF AUTHORIZATION TO SEAL



Date: September 21, 2020                           Respectfully submitted,
                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, Texas, 75701
                                                   +1 (903) 705-1117 ddacus@dacusfirm.com

                                                   Matthew S. Warren (California Bar No.
                                                   230565)
                                                   Jen Kash (California Bar No. 203679)
                                                   Patrick Fitch (California Bar No. 321493)
                                                   Erika Warren (California Bar No. 295570)
                                                   Warren Lex LLP
                                                   2261 Market Street, No. 606
                                                   San Francisco, California, 94114
                                                   +1 (415) 895-2940
                                                   +1 (415) 895-2964 facsimile
                                                   20-78@cases.warrenlex.com

                                                   Attorneys for HMD Global Oy

                               CERTIFICATE OF SERVICE

       I certify that on September 21, 2020, I filed the foregoing document under Local Rule
CV-5(a)(7) and served the foregoing document on plaintiff’s attorneys of record through the
Court’s electronic filing system.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
Case 2:20-cv-00078-JRG Document 40-2 Filed 09/24/20 Page 2 of 2 PageID #: 688




                  CERTIFICATE OF AUTHORIZATION TO SEAL

         Pursuant to Local Rule CV-5, the undersigned counsel hereby certifies that authorization
for filing under seal has been previously granted by the Court in the Protective Order (Dkt. 31)
entered in this case on August 14, 2020.
.
                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
